                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

JAMES PATRICK BRYANT,                              )
                                                   )
                   Petitioner,                     )      Case No. 7:18CV00399
                                                   )
v.                                                 )           OPINION
                                                   )
WARDEN, GREEN ROCK                                 )      By: James P. Jones
CORRECTION CENTER,                                 )      United States District Judge
                                                   )
                   Respondent.                     )

       Jonathan P. Sheldon, Sheldon & Flood, PLC, Fairfax, Virginia, for
Petitioner; Lauren C. Campbell, Assistant Attorney General, Office of the Attorney
General of Virginia, Richmond, Virginia, for Respondent.

      In his Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254

(“Petition”), a Virginia inmate contends that his confinement pursuant to a

judgment entered by a state court is unconstitutional. Upon review of the record, I

conclude that the respondent’s Motion to Dismiss must be granted.

                                            I.

       In its order denying Bryant’s appeal, the Court of Appeals of Virginia found

the following facts: 1

      In the early morning of January 7, 2012, a friend found Seams in an
      alley near the home Seams shared with his mother. Seams was
      1
          The state appellate court stated the facts in the light most favorable to Bryant,
because it was addressing his appellate claim that he was entitled to have the jury
instructed on the lesser included offense of involuntary manslaughter. Nevertheless, I
will defer to these findings of fact as required under 28 U.S.C. § 2254(e)(1).
bloody and in distress. Seams said that “Jamie” had stabbed him, and
he pointed in the direction of a garage at the end of the alley. A trail
of blood led to the garage. There was money with blood on it on the
ground nearby. A blood trail also connected the garage to the
residence of [Bryant].

Police officers were called to the scene and immediately went to
[Bryant]’s home. [Bryant] had blood on his left ear and the left
shoulder area of his shirt. The police detained [him] and removed him
from the scene. Emergency medical personnel arrived at the scene
and transported Seams to the hospital. However, Seams had sustained
a fatal stab wound to the neck and he subsequently died. Seams also
had a stab wound to the backside of his right forearm.

When the police asked [Bryant] if he knew Seams, [Bryant] said they
had a longstanding feud and he “finally put an end to it.” [Bryant]
later said he had acted in self-defense. [Bryant] said he had met
Seams in the garage. [Bryant] had hoped to obtain drugs from Seams
without paying for them. Seams met [Bryant] in the garage, but
Seams left after finding out [Bryant] had no money. [Bryant] already
owed Seams $300. Seams returned a few minutes later. [Bryant] told
the police that Seams, who was holding a knife, backed him into a
corner. [Bryant] said he was scared of Seams. [Bryant] indicated that
he pushed away Seams’ hand, and the knife went upward and struck
Seams’ neck.

Susie Worrell, who lived with [Bryant], testified that [Bryant] was
covered in blood when he returned from the garage on the night of the
incident. [Bryant] handed her a knife and told her to “do something”
with it. Worrell had found the knife while working near a highway.
She last had seen the knife in the garage. [Bryant] gave Worrell the
bloody clothing he had been wearing and told her to wash it. He also
gave her his work boots and said to “put them up.” Worrell took the
clothes and put them in the washing machine in the basement. She
hid the boots in a box in the basement.

      At the conclusion of the evidence, the trial court instructed the
jury on first-degree murder, second-degree murder, second-degree
felony homicide in the commission of attempting to obtain drugs, and
voluntary manslaughter. The trial court also instructed the jury
                                  -2-
      regarding self-defense. The jury found [Bryant] guilty of second-
      degree murder.

Br. Supp. Mot. Dismiss Ex. A, 2–3, ECF No. 14-1. In December of 2012, the trial

court sentenced Bryant to 30 years in prison as recommended by the jury.

      Bryant appealed the trial court’s refusal of an involuntary manslaughter jury

instruction. The court of appeals addressed this claim as follows:

      “Involuntary manslaughter is defined as the accidental killing of a
      person, contrary to the intention of the parties, during the prosecution
      of an unlawful, but not felonious, act, or during the improper
      performance of some lawful act.” Gooden v. Commonwealth, 226 Va.
      565, 571, 311 S.E.2d 780, 784 (1984). There was no evidence to
      prove that [Bryant] stabbed Seams during an unlawful, but not
      felonious, act or in the improper performance of a lawful act.
      [Bryant] claimed that he had called Seams to the garage to obtain
      drugs from him. If the jury concluded [Bryant] accidentally killed
      Seams during the course of the attempted drug transaction, it could
      have found [Bryant] guilty of second-degree felony homicide, as
      instructed by the trial court.

Id. at 4. The court of appeals found that because the evidence did not support the

requested instruction, the trial court did not err in refusing it.

      Bryant also contended on appeal that the trial court erred in denying his

motion for a new trial, in which he had argued that the Commonwealth had failed

to disclose purported impeachment information about Sergeant Kenneth Duncan,

the lead investigator in Bryant’s case, in violation of the rule in Brady v. Maryland,

373 U.S. 83 (1963). Specifically, in seeking a new trial, Bryant

      produced evidence that, in an unrelated criminal trial on July 18,
      2011, it was alleged that Duncan had violated the trial court’s order
                                            -3-
      not to discuss his trial testimony with other witnesses outside the
      courtroom. [Bryant’s] attorney argued that he learned of the
      allegation regarding Duncan after [Bryant’s] trial had concluded.
      Counsel maintained that Duncan had been evasive and untruthful
      when confronted by the trial court in the other proceeding regarding a
      violation of the witness sequestration ruling.

Id. at 2. The court of appeals denied relief upon finding that the information about

Duncan did not warrant a new trial, because it was not material exculpatory

evidence that the Commonwealth was obligated to reveal to Bryant’s trial counsel.

Id.

       The Supreme Court of Virginia refused Bryant’s subsequent petition for an

appeal in a summary order dated January 2, 2014.

      On January 5, 2015, Bryant, by counsel, timely filed a state post-conviction

petition in the trial court. He alleged that his trial counsel had provided ineffective

assistance by:

      (a)    failing to present evidence favorable to the defense from Alvin
             Roman, Denneka White, and Sakoyia Smith;

      (b)    failing to argue to the jury any of the facts in support of
             manslaughter;

      (c)    failing to explain how the law of heat of passion could be
             applied;

      (d)    failing to urge for a finding of manslaughter if the jury did not
             find self-defense (with fault); and

      (e)    committing cumulative errors.



                                          -4-
      In support of a motion to dismiss, the Commonwealth submitted an affidavit

from Bryant’s trial counsel (“First Affidavit”). The trial court heard oral argument

on the pleadings and made findings on the record that Bryant had failed to

establish ineffective assistance under Strickland v. Washington, 466 U.S. 668

(1984).    By order dated December 9, 2015, the court dismissed the petition.

Bryant sought an appeal to the Supreme Court of Virginia, which refused it by a

summary order dated June 24, 2016.

      On July 26, 2017, Bryant filed a second post-conviction petition in the state

trial court, raising the following claims:

      1.     Counsel provided ineffective assistance by failing to avoid a
             conflict of interest and breaching the attorney-client privilege
             when he provided to the respondent an affidavit that included
             false substantive evidence to be used against Bryant as an
             exhibit to the Motion to Dismiss Bryant’s first habeas corpus
             petition.

      2.     The Commonwealth failed to disclose material impeachment
             evidence about Loretta A. providing false eye-witness
             testimony at trial and about altered investigator tapes.

      3.     Improper custodial interrogation after Bryant had asked for
             counsel violated his Fifth Amendment right against compulsory
             self-incrimination.

      4.     The Commonwealth denied Bryant due process and a fair trial
             by using this false evidence against him: (1) the affidavit of
             defense counsel in Bryant’s first habeas proceeding; (2) false
             eyewitness testimony of Loretta A.; (3) altered tapes of
             Bryant’s interviews with police; and (4) the proffer of Bryant’s
             folding knife as the actual murder weapon.


                                             -5-
       5.     The courtroom conduct of Loretta A. was so inherently
              prejudicial that it deprived Mr. Bryant of a fair trial.

       6.     Defense counsel was ineffective for failing to discover, object
              to, or mitigate the government’s use of false evidence and the
              prejudicial courtroom conduct of Loretta A.

Bryant contended that certain of these claims were based on recently discovered

favorable evidence that the prosecution had suppressed, in violation of Brady. In

support of a motion to dismiss, the respondent offered another affidavit from trial

counsel (“Second Affidavit”). On September 20, 2017, the trial court dismissed

Bryant’s petition. The court found the petition to be untimely filed, pursuant to

Va. Code § 8.01-654(A)(2), as well as successive, pursuant to Va. Code § 8.01-

654(B)(2), and insufficient on the merits because Bryant had failed to provide any

evidence to support his allegations of false testimony, alteration of tapes, or

suppression of exculpatory information. 2 The Supreme Court of Virginia refused

Bryant’s subsequent appeal by a summary order dated July 11, 2018.

       In Bryant’s initial pro se § 2254 Petition in this court, he alleged the

following claims for relief:
       2
          The state trial court also found that Bryant’s trial counsel had not violated any
state rule of professional responsibility by providing affidavits in support of the
Commonwealth’s arguments for dismissal. See Virginia Code Ann. § 8.01-654(B)(6) (“If
petitioner alleges as a ground for illegality of his detention the inadequacy of counsel, he
shall be deemed to waive his privilege with respect to communications between such
counsel and himself to the extent necessary to permit a full and fair hearing for the
alleged ground.”). As the state court noted, counsel asserted that he had not disclosed
any confidential information to anyone, and Bryant’s belief that counsel had done so was
based on a typographical error in counsel’s First Affidavit.

                                            -6-
      (1)     “Bryant was denied due process by the failure to disclose
              impeachment information that witness Alverson was not
              present at the scene of the incident.” 3 Pet. 6, ECF No. 1.

      (2)     “Bryant was denied due process by the prejudicial courtroom
              conduct of witness Alverson.” 4 Id. at 8.

      (3)     Bryant was denied due process by the use of false evidence at
              trial: (a) the Commonwealth’s use of “[t]he false testimony of
              Alverson undermined Bryant’s self-defense argument and
              inflamed the jury’s sentencing decision”; (b) an “investigator’s
              false testimony about the absence of evidence of injuries to
              Bryant also undermined Bryant’s claim of self-defense” against
              the younger, larger, more muscular Seams; and (c) the
              Commonwealth’s introduction of “Bryant’s knife as the murder
              weapon, particularly given the absence of Seam’s knife, was
              false evidence which would have caused the jury to wrongfully
              conclude Bryant was the aggressor.” Pet. Attach. A., 8–9, ECF
              No. 1.


      3
          The state habeas court found:

              Loretta Alverson testified that she was like a mother to Seams and
      that, after hearing screams, she went into the alley behind her house where
      she saw Seams bleeding while a neighbor, Alvin Roman, applied pressure
      to Seams’ neck. Alverson testified that when she asked Seams who stabbed
      him, he identified “Jamie.” Her testimony was consistent with that of
      Roman, a friend of Seams, who testified that he found Seams bleeding from
      his neck in the alley, attempted to stop the bleeding, and was told by Seams
      that “Jamie” had stabbed him.

Br. Supp. Mot. Dismiss Ex. B, 6 n.2, ECF No. 14-2.
      4
           Bryant alleges that during the prosecution’s summation of the case, Alverson
was seated next to the jury box and suddenly collapsed. The paramedics who had just
testified for the Commonwealth revived her. She also testified for the Commonwealth at
sentencing. Bryant complains that the spectacle of “Alverson’s courtroom conduct was,
and was likely intended to be, improperly prejudicial.” Pet. Attach. A, 8, ECF No. 1.



                                          -7-
      (4)    “Bryant was denied due process and equal protection by the use
             of false and improper affidavits to dismiss his first and second
             state habeas petitions.” Id. at 9.

      (5)    Trial counsel provided ineffective assistance at trial by failing
             to “(1) call any defense witnesses; (2) argue manslaughter to the
             jury; (3) discover and argue witness Alverson was not actually
             present at the scene; (4) mitigate the improper prejudicial
             courtroom conduct of Alverson; (5) discover and argue Bryant
             sustained bruises and cuts from being attacked by Seams; (6)
             discover and argue Bryant’s knife was not the weapon which
             killed Seams; (7) investigate what happened to the knife
             wielded by Seams; and (8) discover and argue the lead
             investigator’s history of perjury.” Trial counsel also provided
             ineffective assistance of counsel during the state habeas
             proceedings by providing his First and Second Affidavits in
             violation of legal professional responsibility rules, and
             providing false and substantive evidence against his client in
             both affidavits. Id. at 11.

      The respondent filed a Motion to Dismiss, contending that Bryant’s Petition

was untimely filed, and Bryant filed a pro se response. Months later, counsel

entered an appearance and filed on Bryant’s behalf a Motion for Evidentiary

Hearing on Bryant’s Petition for a Writ of Habeas Corpus and Request for Rule

15(a)(2) Leave to Amend. For reasons which I will discuss, I conclude based on

the present record that Bryant’s Petition must be dismissed as untimely filed.

Therefore, his motion seeking an evidentiary hearing and amendment of the record

will be denied as futile.




                                         -8-
                                   II. DISCUSSION.

                              A. Statute of Limitations.

      The one-year period of limitation for filing a habeas petition under § 2254

begins to run on the latest of four dates:

      (A)    the date on which the judgment became final by the conclusion
             of direct review or the expiration of the time for seeking such
             review;

      (B)    the date on which the impediment to filing an application
             created by State action in violation of the Constitution or laws
             of the United States is removed, if the applicant was prevented
             from filing by such State action;

      (C)    the date on which the constitutional right asserted was initially
             recognized by the Supreme Court, if the right has been newly
             recognized by the Supreme Court and made retroactively
             applicable to cases on collateral review; or

      (D)    the date on which the factual predicate of the claim or claims
             presented could have been discovered through the exercise of
             due diligence.

28 U.S.C. § 2244(d)(1).

      Bryant’s convictions became final, and his federal habeas time clock under

§ 2244(d)(1)(A) began to run on April 2, 2014, 90 days after the Supreme Court of

Virginia refused his direct appeal, and he failed to file a petition for a writ of

certiorari with the United States Supreme Court. Sup. Ct. R. 13(1) (establishing

deadline of 90 days from entry of state court final judgment to file certiorari

petition); Clay v. United States, 537 U.S. 522, 525 (2003) (holding that judgment


                                             -9-
becomes final once time for filing certiorari petition has expired or when certiorari

is denied). On January 5, 2015, after 278 days of the federal filing period had

elapsed, Bryant filed his state petition in the state trial court. While that petition

was pending, the federal filing period was tolled, or paused.               See 28 U.S.C.

§ 2244(d)(2) (providing that “properly filed” application for state post-conviction

or other collateral review tolls federal filing period). After the state trial court

dismissed the petition on June 24, 2016, the filing period began running again.

Eighty-seven days later, on September 19, 2016, that one-year filing period

expired.

       Bryant did not file his second state habeas petition until July 26, 2017. The

pendency of that petition cannot toll the federal filing period under § 2254(d)(2),

because the period had already expired the previous year. 5 Wall v. Kholi, 562 U.S.

545, 547 (2011). Moreover, because the state court dismissed this second petition




       5
          After Bryant submitted his § 2254 Petition, the court conditionally filed it,
notified him that it appeared to be untimely filed, and granted him an opportunity to
provide additional information and argument on that issue, which he did. See Resp., ECF
No. 5. Thereafter, the court served the Petition on the respondent. Bryant contends that
in so doing, the court made a finding that his petition was timely filed. He is mistaken.
In the conditional filing order, the court expressly stated that service of the petition would
merely indicate the court’s decision not to “summarily dismiss the petition as untimely
filed.” Order ¶ 6, ECF No. 3 (emphasis added). That order also stated, “If warranted,
respondent may present evidence and argument . . . that the petition should be dismissed
as untimely filed.” Id. at ¶ 7.

                                             -10-
as untimely filed and successive, it cannot qualify as properly filed under

§ 2254(d)(2). 6 Artuz v. Bennett, 531 U.S. 4, 8 (2000).

       Bryant did not file his federal habeas Petition until August 2018, nearly two

years after the federal filing period under § 2244(d)(1)(A) had expired.

Accordingly, his Petition was untimely filed absent a showing of facts sufficient to

start calculation of the filing period under another subsection of § 2244 or to

warrant equitable tolling of the filing period.

       Bryant asserts that because many of his claims rely on newly discovered,

allegedly suppressed evidence, I should calculate his one-year federal filing period

under § 2244(d)(1)(B), based on the elimination of a state-created impediment, or

under § 2244(d)(1)(D), when he discovered the factual predicate of most of his

current claims. Bryant’s theory is that the alleged suppression of certain evidence

constituted an impediment under § 2244(d)(1)(B), and his late discovery of the

suppressed evidence falls under § 2244(d)(1)(D). I find no merit to these tolling

arguments in his case.
       6
          Bryant argues that the state trial court incorrectly applied Virginia’s statute of
limitations and that the Supreme Court of Virginia so recognized by refusing his habeas
appeal upon finding “no reversible error in the judgment complained of.” Order, Bryant
v. Davis, Record No. 171685 (Va. July 11, 2018). On habeas review, I cannot second-
guess a Virginia court’s interpretation or application of Virginia law. Estelle v. McGuire,
502 U.S. 62, 72 (1991). I also cannot find that the Supreme Court of Virginia’s order
indicates a dismissal of Bryant’s habeas appeal on the merits of the claims and not on the
procedural defaults found by the circuit court. Ylst v. Nunnemaker, 501 U.S. 797, 803
(1991) (holding that federal habeas court must presume that “[w]here there has been one
reasoned state judgment rejecting a federal claim, later unexplained orders upholding that
judgment or rejecting the same claim rest upon the same ground”).
                                            -11-
      Bryant’s tolling theory rests on his allegation that in the spring of 2017, he

retained Peter Sullivan, a licensed private investigator, to review his case. In July

of 2017, Bryant received Sullivan’s report (“Report”), detailing allegedly “crucial

new evidence” related to Bryant’s trial purporting to prove that:

      (1) Alverson was not present at the scene as she had testified; (2)
      about how Alverson falling-out [in the courtroom] impacted the jury;
      (3) Bryant’s knife offered as the murder weapon had no trace
      evidence, evidence of cleaning, and had a broken hinge; (4) the lead
      investigator, who had a history of perjury, altered interrogation tapes
      used at trial; and (5) that, contrary to their testimony, police knew
      Bryant was bleeding and bruised after the fight with Seams.

Pet. Attach. A, 5, ECF No. 1. Bryant relied on information from the Report in

many of his claims in his second state habeas petition and has relied on it for some

of the claims before this court. The late-filed motion by habeas counsel seeks to

add to the record additional documentation of information Sullivan discovered in

2017: a declaration by Sullivan, dated March 21, 2019, describing an interview

with Corey Doyle, an individual who tried to stop Seams’ bleeding and says that he

never saw Alverson near enough to Seams to hear him accuse Bryant as his

attacker; and a declaration by Sergeant Tony Smallwood of the Covington Police

Department, dated March 22, 2019, stating that when Smallwood arrived at the

scene of the stabbing, only Doyle was with Seams, and Alverson was not near him

as she testified, although he saw her the crowd nearby.




                                        -12-
      A petitioner who invokes § 2244(d)(1)(B) must demonstrate a state-created

impediment that prevented him from earlier discovery of the basis of his habeas

claims. As the state court found, Bryant has presented no evidence demonstrating

that the law enforcement authorities investigating his case had and failed to

disclose to his defense counsel any of the purportedly new evidence he has

developed through his privately-retained investigator. Thus, I find no basis to

determine the timeliness of Bryant’s federal claims under § 2244(d)(1)(B).

      I also find no support for Bryant’s claims for tolling under § 2244(d)(1)(D).

This section contemplates new discovery of “the factual predicate of a petitioner’s

claims,” in other words, “the vital facts underlying [the] claims,” not merely

“evidence that might support his claims.” McAleese v. Brennan, 483 F.3d 206, 214

(3d Cir. 2007) (internal quotation marks and citation omitted).        This section

requires proof of a petitioner’s active investigation, since the new filing period

under § 2244(d)(1)(D) begins when a petitioner’s claim first “could have been

discovered through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D)

(emphasis added); Flanagan v. Johnson, 154 F.3d 196, 199 (5th Cir. 1998)

(“Section 2244(d)(1)(D) does not convey a statutory right to an extended delay . . .

while a habeas petitioner gathers every possible scrap of evidence that might . . .

support his claim.”); Johnson v. McBride, 381 F.3d 587, 589 (7th Cir. 2004) (“A




                                        -13-
desire to see more information in the hope that something will turn up differs from

‘the factual predicate of [a] claim or claims’ for purposes of § 2244(d)(1)(D).”).

      Bryant would have the start of the federal habeas limitations period reset to

July of 2017, when his investigator allegedly issued his report — nearly a year
                                                                                 7
after Bryant’s federal habeas filing period expired in September of 2016.            Yet,

Bryant offers no explanation for waiting so long to retain the investigator. He also

fails to show that he could not have discovered much of his new evidence by other

means long before his investigator did, since it is centered on evidence known to

him at the time of trial. I find no evidence that Bryant diligently pursued the facts

in support of his current claims so as to invoke § 2244(d)(1)(D).

      In any event, even if I were to trigger the calculation of Bryant’s federal

habeas limitation period under §§ 2244(d)(1)(B) or (D), based on the information

he allegedly received in the Sullivan Report in July of 2017, Bryant failed to file

his federal habeas petition within one year after that date. Bryant signed and dated

his § 2254 petition on August 14, 2018. For purposes of this opinion, I will

assume without finding that Bryant also properly delivered the petition to prison

officials on that date for mailing to the court, and therefore, I will consider the

petition filed as of August 14, 2018. Fed. R. App. P. 4(c); Houston v. Lack, 487

      7
         The declarations attached to the belated Motion to Amend, dated in March of
2019, concern facts included in Sullivan’s Report in July of 2017. Bryant does not argue,
and I cannot find, that the 2019 dates on these declarations affect, in any way, his
argument for timeliness under § 2244(d)(1)(D).
                                          -14-
U.S. 266 (1988).         Bryant argues that the one-year filing period under

§§ 2244(d)(1)(B) or (D), beginning in July of 2018, was tolled during the pendency

of his second state habeas proceeding — from July 26, 2017, until July 11, 2018.

Because the state courts dismissed Bryant’s second habeas petition as both

untimely filed and successive, however, I cannot consider that state petition to

have been properly filed, as required for tolling under § 2244(d)(2). 8 Artuz, 531

U.S. at 8. Thus, I cannot find Bryant’s current claims were filed within one year of

the trigger dates he proposes under subsection (B) or (D) of § 2244(d)(1).

       Finally, I also find no basis for invoking equitable tolling in this case.

Equitable tolling occurs only if a petitioner shows “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing,” Holland v. Florida, 560 U.S. 631, 649 (2010)

(internal quotation marks and citation omitted), or that he is actually innocent of

his convictions, McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). A district court

may apply equitable tolling only in “those rare instances where — due to

circumstances external to the party’s own conduct — it would be unconscionable

to enforce the limitation period against the party and gross injustice would result.”


       8
         Bryant argues that the Commonwealth’s alleged suppression of the evidence his
investigator discovered in July of 2017 tolled the state habeas limitation period, pursuant
to Virginia Code Annotated § 8.01-229(D). As discussed, this court cannot second-guess
the Supreme Court of Virginia’s decision that Bryant’s second habeas petition was
procedurally barred and, therefore, not properly filed. Estelle, 502 U.S. 62, at 72.
                                           -15-
Rouse v. Lee, 339 F.3d. 238, 246 (4th Cir. 2003). A petitioner asserting equitable

tolling “‘bears a strong burden to show specific facts’” that demonstrate both

elements of the test. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008)

(citations omitted). As such, the petitioner must state facts showing his exercise of

“[t]he diligence reasonably expected from, and ordinarily exercised by, a person

who seeks to satisfy a legal requirement or to discharge an obligation.” Lawrence

v. Lynch, 826 F.3d 198, 204 (4th Cir. 2016) (citation omitted).

       Bryant’s equitable tolling arguments simply do not include facts that make

the required showings for that extraordinary remedy.              He complains that “an

infamous local investigator” involved in the criminal proceedings put “pressure on

the prosecutor” to inflate Bryant’s “stand-your-ground self-defense” actions during

an “unexpected Friday night fight” with a “troubled victim” into a “high profile

first degree murder trial.”       Resp. 9, ECF No. 5.           Bryant claims that these

circumstances let the prosecutor to present “the emotional perjured testimony and

courtroom misconduct of Alverson.” Id. at 9–10. Bryant also points to his trial

attorney’s purportedly unethical action of providing affidavits to support the

respondent’s motions to dismiss Bryant’s state habeas petitions. 9 None of these


       9
           I also note that Bryant’s contentions of ineffective or unethical representation by
his trial attorney or other constitutional violations during state habeas proceedings cannot
support any claim for relief under § 2254. Wright v. Angelone, 151 F.3d 151, 159 (4th
Cir. 1998) (holding that “a challenge to Virginia’s state habeas corpus proceedings,
cannot provide a basis for federal habeas relief”), citing Bryant v. Maryland, 848 F.2d
                                             -16-
circumstances aids Bryant in proving that he pursued with due diligence the facts

necessary to his current claims, that some factor external to himself prevented him

from earlier discovery of those facts, or that he is actually innocent of the second-

degree murder of Seams. Thus, I find no basis for invoking equitable tolling to

rescue his federal habeas claims from being dismissed as untimely filed.

                                  III. CONCLUSION.

      For these reasons, I conclude that Bryant’s Petition is untimely. On that

ground, I will grant the the Motion to Dismiss and deny as futile Bryant’s motion

seeking an evidentiary hearing and leave to amend his petition. 10

      A separate Final Order will be entered herewith.

                                                 DATED: September 27, 2019

                                                 /s/ James P. Jones
                                                 United States District Judge




492, 493 (4th Cir. 1988) (holding that errors and irregularities in connection with state
post-conviction proceedings are not cognizable on federal habeas review).
      10
          Because the Petition was not timely filed, I need not further discuss the
respondent’s alternative arguments that Bryant’s claims are procedurally barred and
without merit under Brady.
                                          -17-
